Citation Nr: 1528300	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-28 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for status post left ankle/Achilles surgery with tendonitis and calcaneal spur.

2.  Entitlement to an initial compensable rating for scars, left ankle/Achilles surgery with tendonitis and calcaneal spur associated with status post left ankle Achilles surgery with tendonitis and calcaneal spur.  


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel







INTRODUCTION

The Veteran had active service from August 2003 to September 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that assigned noncompensable ratings for the Veteran's status post left ankle/Achilles surgery with tendonitis and calcaneal spur (left ankle disability) and for scars, left ankle/Achilles surgery with tendonitis and calcaneal spur associated with status post left ankle Achilles surgery with tendonitis and calcaneal spur (left ankle scar), effective September 15, 2010.  

In a September 2013 rating decision, the RO found clear and unmistakable error in the July 2011 rating decision and assigned a 10 percent rating for the Veteran's left ankle disability, effective September 15, 2010.  

In a September 2014 rating decision, the RO assigned a temporary total rating under 38 C.F.R. § 4.30 for his left ankle disability, effective May 8, 2014.  The RO continued the 10 percent rating effective August 1, 2014.

The Board notes that on his October 2013 VA Form 9, the Veteran failed to identify whether he wanted to provide testimony at a Board hearing.  The Veteran was sent a hearing clarification letter in May 2015.  However, the Veteran failed to respond and therefore the Board finds that no hearing has been requested in respect to this appeal.

The appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran was last afforded a VA examination in March 2011.  As discussed above, the Veteran underwent a left ankle surgery in May 2014.  Therefore, the Board finds that the Veteran should be afforded another VA examination since the evidence suggests that there may have been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran the opportunity to identify any pertinent evidence, from VA or otherwise.  The AOJ/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such. 

2. Schedule the Veteran for an appropriate VA examination to determine the current severity of his left ankle disability and left ankle scar(s).  The examiner must review the record in conjunction with the examination.  

All indicated tests, including x-rays and range of motion studies in degrees, should be performed and the results reported.    

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

Additionally, the examiner should specifically note if the Veteran has marked or moderate ankle limitation of motion; ankylosis of the ankle; ankylosis of the subastragalar or tarsal joint; malunion of the os calcis or astragalus; or astragalectomy of the left ankle.

The examiner should describe all symptomatology related to the surgical scars of the Veteran's left ankle.  The examiner should indicate whether the scars are painful and whether they are unstable.  The examiner should also measure the area of the scars and determine whether the scars are deep or superficial.

A complete rationale must be provided for all opinions offered. If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

3. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




